IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,787



                     EX PARTE BRANDON CORONADO, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 02-CR-1289-D IN THE 105TH DISTRICT COURT
                          FROM NUECES COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated sexual assault and after a period of deferred adjudication, was sentenced to sixty years’

imprisonment.

       Applicant contends that the trial judge violated his due process rights by predetermining his

sentence. After conducting a live hearing, the trial court finds that the trial judge did not properly

consider the full range of punishment before determining his sentence. Ex parte Brown, 158 S.W.3d
2

449 (Tex. Crim. App. 2005).

       Relief is granted. The sentence in Cause No. 02-CR-1289-D in the 105th Judicial District

Court of Nueces County is set aside, and Applicant is remanded to the custody of the sheriff of

Nueces County for a new sentencing hearing. The trial court shall issue any necessary bench warrant

within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 2, 2012
Do Not Publish